Citation Nr: 1400907	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-46 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether the appellant filed a timely notice of disagreement (NOD) to the RO's May 2007 decision, denying service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits. 

2.  Entitlement to service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  He died in January 2004.  The appellant is the Veteran's widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO, which denied service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits.  In October 2009, the RO issued a statement of the case as to whether the appellant's NOD was timely.  In November 2009, VA received the appellant's substantive appeal.

In June 2013, the appellant testified during a hearing before the undersigned at the RO.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his Virtual VA file.

The Board will address below the issue of timeliness for initiating an appeal of the May 2007 rating decision.

The issue of entitlement to service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits, is addressed in the REMAND portion of the decision below; and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On May 24, 2007, the RO notified the appellant of the denial of service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits.
 
2.  VA's receipt of a written communication from the appellant on June 3, 2008, is accepted as the date of a valid NOD, with respect to the May 2007 rating decision; no postmark is of record. 


CONCLUSION OF LAW

The appellant filed a timely NOD with respect to the May 2007 denial of service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the appellant in substantiating her claim as to the issue of timeliness for initiating an appeal.  

II.  Analysis

Whether a NOD has been filed on time is an appealable issue. 38 C.F.R. §§ 19.34, 20.101(c).  If a claimant fails to complete an appeal within the required time, it is incumbent upon the Board to reject the application for review on appeal. This is not a matter within the Board's discretion; the timeliness standards for filing appeals to the Board are prescribed by law and regulation.

An appeal consists of a timely NOD in writing and, after a statement of the case has been furnished, a timely substantive appeal. The NOD and substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed (RO).  38 C.F.R. § 20.300.

A claimant, or his or her representative, must file a NOD with the RO within one year from the date that the RO mails notice of the determination. Otherwise, that determination will become final. The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).

Here, the RO denied the appellant's claim for service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits, on May 7, 2007; and notified the appellant of that decision on May 24, 2007.

VA received correspondence from the appellant on June 3, 2008, asking for an appeal of the denial of her claim; and stating that she tried to get additional medical records.  In August 2008, the RO notified the appellant that the NOD was received on June 3, 2008, and that it was untimely; and that the May 2007 rating decision is final.
  
With regard to a NOD, a written communication from a claimant, or his or her representative, expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

Following issuance of the May 2007 rating decision, and prior to receipt of the June 3, 2008 correspondence, the evidence of record reflects no written documentation from the appellant expressing dissatisfaction or disagreement with the May 2007 denial.  Hence, there is not a single document of record, prior to June 3, 2008, that reasonably may be construed as a NOD.  38 C.F.R. § 20.201.

An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

A NOD postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a). 

In this case, there is no postmark for the June 3, 2008 correspondence.  As set forth above, VA regulations clearly mandate that where the postmark of the NOD is not of record, then 5 business days, and only 5 business days, will be granted in addition to the one-year time limit.  This 5-day period does not include Saturday, Sunday, or legal holidays.  38 C.F.R. § 20.305(a), (b).  The Board has no authority to set aside this pertinent VA regulation concerning the lack of evidence of the postmark. 

The one-year time limit for filing a NOD fell on a weekend day; and the following Monday was a legal holiday.  Thus, that one-year filing deadline moved to Tuesday, May 27, 2008.  In calculating the presumed postmark date for five days prior to June 3, 2008, there was one more Saturday and one more Sunday, but no legal holidays; hence, the postmark date is presumed as May 27, 2008.  Thus, considering all of the rules for computing timeliness of a NOD, as set forth above, the NOD submitted June 3, 2008, is timely.



ORDER

A timely NOD was received to initiate an appeal with regard to the May 2007 rating decision; the appeal is granted.


REMAND

The appellant submitted a timely NOD from the denial of entitlement to service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits.  The United States Court of Appeals for Veterans Claims (Court) has directed that where a claimant has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with regard to the issue of entitlement to service connection for chronic lymphocytic leukemia associated with herbicide exposure, for purposes of entitlement to retroactive benefits.  The Board will further consider the issue only if a sufficient substantive appeal is received in response to the statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


